         Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES P. SCANLAN                      :              CIVIL ACTION
                                      :
             v.                       :
                                      :
AMERICAN AIRLINES GROUP, INC.,        :
et al.                                :              NO. 18-4040

                                 MEMORANDUM

Bartle, J.                                                    May 5, 2020

             Plaintiff, an American Airlines pilot and a Major

General in the United States Air Force Reserve, brings this

purported class action against his employer American Airlines,

Inc. (“AA”) and its parent American Airlines Group, Inc. (“AAG”).

Defendant AAG now seeks to dismiss Count II of the Second Amended

Complaint under Rule 12(b)(1) of the Federal Rules of Civil

Procedure on the ground that this court lacks subject matter

jurisdiction over that count.1

             Count II alleges breach of contract by AAG under Texas

law.   Specifically, plaintiff asserts that AAG established a

profit sharing plan in which plaintiff and other AA pilots

participate.      According to Count II, they are not receiving what

is due under the plan because AAG excludes from eligible earnings




1.   AA also moves to dismiss Count II. However, only AAG has
been sued in Count II, and thus AA is not a proper party to this
motion.
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 2 of 9



the income to which the pilots are entitled while they are on

short term military leave.2

          The profit sharing plan established by AAG sets aside 5%

of its pre-tax earnings each year for pro rata distribution to

qualifying employees of AA and other affiliated airlines based on

each participant’s “individual eligible earnings” for that year.

Under the Plan AAG has the authority “to modify, amend, annul, or

terminate this Plan at any time and for any reason.”         See § H.

The Plan is administered by the Compensation Committee of AAG’s

Board of Directors.    See § F2.

          It is undisputed that the Plan is not a benefit

negotiated by the union representing the pilots.         Further,

Section H of the Plan declares, “In no event shall the terms of

the Plan be deemed incorporated into any collective bargaining,

works council, or similar agreement and nothing herein shall be

deemed to amend, modify, or otherwise alter any collective

bargaining, works council or similar agreement.”

          On October 20, 2016, Beth Holden, Managing Director of

Labor Relations of AA, and Dan Carey, President of the Allied

Pilots Association, the pilots’ union, signed a letter which



2. Count I alleges a violation by AAG of the Uniformed Services
Employment and Reemployment Act, 38 U.S.C. §§ 4301, et seq., while
Count III alleges a similar violation. Previously, this court
denied the defendants’ motion to dismiss these counts for failure
to state a claim. Scanlan v. Am. Airlines Grp., Inc., 384 F.
Supp. 3d 520 (E.D. Pa. 2019).
                                   -2-
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 3 of 9



“confirm[s] our understanding regarding profit sharing for pilots

employed by American Airlines.”      It continues:

          American Airlines has established a profit
          sharing arrangement, the American Airlines
          Group, Inc. Global Profit Sharing Plan (the
          ‘Profit Sharing Plan’), that will allow
          eligible employees, including employees
          represented by the Allied Pilots Association
          (APA), the opportunity to share in the
          financial success of American.

          The effective date of the Profit Sharing Plan,
          as to APA-represented employees covered by
          this letter, will be the date on which APA has
          approved and you have signed this letter on
          behalf of APA. The terms and conditions set
          forth in the Profit Sharing Plan shall apply
          and shall govern the participation of
          employees represented by APA.

          This Letter of Agreement shall supersede all
          prior LOAs establishing a profit sharing
          program for APA-represented employees and
          shall remain in effect for the duration of the
          Joint Collective Bargaining Agreement dated
          January 30, 2015.

          The plaintiff maintains that he and the purported class

have been short changed because AAG has been improperly

interpreting “eligible earnings” under Section K of the profit

sharing plan.    Section K defines “eligible earnings” to mean:

          In respect of Employees subject to taxation in
          the United States:

                ‘Compensation,’ as that term is defined for
                purposes of employer contributions, in the
                qualified defined contribution plan is
                intended to comply with Section 401(k) of
                the Code that is sponsored by the
                Employee’s Participating Employer and in
                which such Employee is eligible to

                                   -3-
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 4 of 9



             participate at the time the profit sharing
             award is paid; provided, however, that the
             annual limit on compensation under Code
             Section 401(a)(17) shall not be applied for
             purposes of this Plan. . . .



          AAG agrees that relief depends on the interpretation of

the § 401(k) plan, although it disputes the interpretation

advanced by the plaintiff.     It is undisputed that the 401(k) plan

referenced in the profit sharing plan is the same plan maintained

as part of a Collective Bargaining Agreement between AA and the

pilots’ union.

          AAG argues that the dispute over the meaning of the

§ 401(k) plan is “a minor dispute” within the exclusive

jurisdiction of a board of adjustment under the Railway Labor Act,

45 U.S.C. §§ 151, et seq.     As noted above, it seeks dismissal of

Count II for lack of subject matter jurisdiction.         It appears that

AAG is making a factual attack rather than a facial attack on this

court’s subject matter jurisdiction since AAG relies not only on

allegations contained in the second amended complaint but also on

evidence outside of the pleading.        See Gotha v. United States, 115

F.3d 176, 178-79 (3d Cir. 1997).      The plaintiff of course has the

burden of proof to the extent there are disputes of fact related

to jurisdiction.   Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994); see also U.S. ex rel. Vuyyuru v. Jadhav, 555

F.3d 337, 347 (4th Cir. 2009).

                                   -4-
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 5 of 9



            The Railway Labor Act, which was amended in 1936 to

include the airline industry, differentiates in the way major

disputes and minor disputes between management and labor are

resolved.   As the Supreme Court has explained in Hawaiian

Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994):

            Major disputes relate to the formation of
            collective [bargaining] agreements or efforts
            to secure them. . . . [M]inor disputes grow
            out of grievances or out of the interpretation
            or application of agreements covering rates of
            pay, rules, or working conditions. . . . Minor
            disputes involve controversies over the
            meaning of an existing collective bargaining
            agreement in a particular fact situation. . .
            . Thus, major disputes seek to create
            contractual rights, minor disputes to enforce
            them. (citations and internal quotation marks
            omitted).

Pursuant to the Railway Labor Act, minor disputes, that is

disputes which involve “controversies over the meaning of an

existing collective bargaining agreement,” must be submitted to

and resolved by an adjustment board.       Id. at 253, 256; 45 U.S.C.

§§ 181, 184; See Bhd. of Locomotive Eng’rs v. Louisville &

Nashville R.R. Co., 373 U.S. 33, 28-39 (1963).        The parties have

advised the court that AA and the pilots have in place such a

board to adjust minor disputes.

            Disputes, however, between an air carrier and its

employees which are independent of a collective bargaining

agreement are not subject to the dispute resolution mechanism of

the Railway Labor Act.    Hawaiian Airlines, supra at 257.        For

                                   -5-
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 6 of 9



example, in Hawaiian Airlines the Supreme Court held that a state

lawsuit by an aircraft mechanic for retaliatory discharge in

violation of Hawaii’s Whistleblower Protection Act was not

preempted by the Railway Labor Act.

          In support of its position that Count II involves a

minor dispute subject to the Railway Labor Act’s non-judicial

process, AAG argues that the profit sharing plan was maintained

and transformed into a collective bargaining agreement when AA and

the pilots union signed the October 20, 2016 letter confirming

that the pilots would participate in the profit sharing plan.

Contrary to the position of AAG, the letter does not demonstrate

that AA and the union bargained for or negotiated for the pilots’

participation.   The undisputed testimony of Todd Jewett, AA’s

Managing Director of Labor Relations-Flight, verifies that no

bargaining or negotiation took place with respect to the

establishment of the profit sharing plan.       The purpose of the plan

is to reward eligible employees of AA and other airlines “for

their efforts in helping achieve the strategic, financial and

operating objectives of [AAG] . . . .”       AAG simply allowed the

pilots’ participation in the plan it unilaterally established and

can unilaterally terminate.     AAG did so as a matter of grace and

not of right but only after the union gave its approval for AA

pilots to take part.



                                   -6-
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 7 of 9



          Regardless of the October 20, 2016 letter, AAG maintains

that the profit sharing plan specifically incorporates by

reference the definition of “eligible earnings” from the 401(k)

plan which is part of a collective bargaining agreement.          AAG

contends that the court must determine what “eligible earnings”

means in the profit sharing plan and the only way to do so is to

interpret the language of the 401(k) plan, that is, to interpret a

collective bargaining agreement.      If there is a dispute over the

interpretation of a collective bargaining agreement in the airline

industry, it is a minor dispute under the Railway Labor Act and

such interpretation is within the exclusive jurisdiction of the

board of adjustment.

          The profit sharing plan, as noted above, is not a

collective bargaining agreement.      It was established and written

by AAG alone without input from the union and can be amended,

modified, annulled, or terminated unilaterally by AAG without any

input from the union.    The court has before it the interpretation

of a provision of the profit sharing plan which happens to

incorporate by reference certain language from a 401(k) plan to

which AAG is not a party.     The reference to the 401(k) plan was

AAG’s own doing and was not required by any labor negotiation.

Indeed, AAG was free to use whatever definition of eligible

earnings that it wanted.    It is the profit sharing plan defining

eligible earnings for its own purpose which is the subject of

                                   -7-
        Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 8 of 9



Count II and not the 401(k) plan in its capacity or character as

part of any collective bargaining agreement.        It is true that the

401(k) plan was negotiated as part of a collective bargaining

agreement with AA, but it was not negotiated between AA and its

employees or their union as part of the profit sharing plan.           This

is a significant distinction.     Thus it is immaterial whether the

parties agree or disagree as to the meaning of the words or

provisions of the 401(k) plan as used in the profit sharing plan

since the definition of eligible earnings for present purposes is

independent of any collectively bargained agreement.

          The profit sharing plan could just as easily have copied

the exact words of the 401(k) plan to define “eligible earnings”

without any mention of the 401(k) plan itself.        Under that

scenario, AAG concedes it would not have a meritorious argument

that a minor dispute under the Railway Labor Act is at issue.          The

use of the shorter form of incorporation by reference rather than

writing out at length the language of the 401(k) plan without

specifically identifying the language’s source does not in our

view convert the profit sharing plan or any part of it into a

collective bargaining agreement.      Looking at the realities and

putting substance over form, neither the profit sharing plan nor

any of its provisions metamorphosed into a collectively bargained

agreement under the Railway Labor Act.



                                   -8-
           Case 2:18-cv-04040-HB Document 92 Filed 05/05/20 Page 9 of 9



             Finally, there is another reason why AAG’s motion to

dismiss Count II fails.       The Railway Labor Act concerns disputes

“between an employee or groups of employees and a carrier or

carriers by air.”      45 U.S.C. § 184; In re Continental Airlines,

Inc., 484 F.3d 173, 183 (3d Cir. 2007).          The plaintiff is an

employee of AA.      The claim in Count II is not against AA, an air

carrier.     The only defendant sued in Count II is AAG, the parent

of AA and the only party which established and controls the profit

sharing plan.     AAG is not an air carrier.       In sum, we do not have

here a dispute between an employee and air carrier growing out of

a grievance, that is, arising out of the interpretation or

application of their collective bargaining agreement.             See § 184;

Hawaiian Airlines, supra at 254.         Therefore, the minor dispute

provision of the Railway Labor Act is not applicable.             Id.

             Plaintiff is correct that Count II does not concern an

interpretation of and is independent of any Collective Bargaining

Agreement.     Thus plaintiff’s claim is not a minor dispute subject

to the exclusive jurisdiction of a board of adjustment under the

Railway Labor Act.      The motion of defendant AAG to dismiss Count

II of the Second Amended Complaint will be denied.




                                      -9-
